Seabury, J.
This cause was submitted to the court below upon an agreed statement of facts. The action is upon a written undertaking given in an action in the City Court of Stamford, Conn., in which the present plaintiff was the plaintiff and one Horace 0. Flanagan was the defendant. *499This undertaking is known in the statutory law of Connecticut as_ a “ Special Bail Bond.” The condition of said bond was that, if the said Horace 0. Flanagan should appear and abide by the judgment of the said City Court of Stamford, and pay any judgment which might be rendered against him in said case, then the obligation was to be void and otherwise to remain in full force and effect. This undertaking was signed by the defendants in the present action. Judgment was rendered in the City Cburt of Stamford in favor of the plaintiff and against the said Horace 0. Flanagan for $219.50. Execution duly issued upon said judgment was returned wholly unsatisfied.
In the present action the defendants contend that the cause of action- alleged is barred by the Statute of Limitations and that the Municipal Court was without jurisdiction of the subject-matter of the action. The learned court below sustained the first contention of the defendants and, therefore, found it unnecessary to consider the defendants’ second contention and rendered judgment dismissing the complaint. From this judgment the plaintiff appeals to this court.
It is necessary first to consider the claim that the present action is barred by the Statute of Limitations. Final judgment was rendered in favor of the plaintiff and against Horace C. Flanagan in the City Court of Stamford on March 5, 1909. The present action was commenced on April 6, 1910. The plaintiff is now, and was at all times heretofore mentioned, a resident of the city of Stamford, State of Connecticut, and the defendants are residents of the State of Hew York and have been such since on or before the 1st day of March, 1909. The -statement of facts concedes “ that the defendant John Flanagan has been without the State of Connecticut for six weeks prior to April 6th, 1910, and that the defendant John T. Rainier has been without the State of Connecticut for said six weeks prior to April 6th, 1910, except for occasional trips therein by automobile.” In determining the question presented, it is necessary to consider sections 1122 and 112>5 of the General Statutes of Connecticut, Revision of 1902.
Section 1122 provides as follows: “ Ho action shall be *500brought against the surety on any bond or recognizance for costs only given in any civil action, or on the appeal of any civil cause, or on any bail bond, except within one year after final judgment has been rendered in the suit in which said bond or recognizance was given.”
Section 112i5 provides as follows: “ In computing the • tune limited in the several cases aforesaid, the time during which the party against whom there m,ay be any such cause of action shall be without the state shall be'excluded from the computation.”
Bearing in mind the date when the cause of action arose, and the date when the present action was commenced, it is evident that more than a year has elapsed since the cause of action arose, unless we exclude in our computation the time during which the defendants were out of the State of Connecticut.
Statutes of Limitation were formerly regarded merely as rules of local policy which were without force in a foreign State. Buggies v. Keeler, 3 Johns. 263, 2'65. In this State section 39'0a of the Code of Civil Procedure has altered this rule and makes the Statute of Limitations of the State where the cause of action arose applicable. This section provides as follows: “ Where a cause of action arises outside of this state, an action cannot be brought in a court of this state, to enforce said cause of action, after the expiration of the time limited by the laws of the state or country where the cause of action arose, for bringing an action upon said cause of action, except where the cause of action originally accrued in favor of a resident of this 'state.”
Such being the situation we have to determine whether, if the present'action were brought in the State of Connecticut, it would be barred by the Statute of Limitations of that State. If it would be barred in Connecticut it is barred here. If it would.not be barred in Connecticut it is not barred here. If we consider the general provision of the Connecticut law (§ 112-2) in connection with the exception contained in the statute of that State (§ 1125), it is. evident that the present cause of action would not be barred if it had been instituted in the State of Connecticut. There is no reason or authority *501which justifies us iu applying the general provision (§ 1122) and ignoring the exception (§ 1125). Both of these provisions must be construed together and, if possible, they must be so construed as to give effect to each.
Provisions of law similar to those which exist in Connecticut and which are set forth above exist in most of the States of the Union; and, while the courts of all the States cannot be said to have adopted a uniform interpretation, yet the great weight of authority holds that an exception- such as is contained in section 1125 applies to non-residents and to those who have never resided in the State, and that it is not to be confined to persons who have before resided .within the jurisdiction of the State enacting the Statute of Limitations. 25 Cyc. 1238. Such is the interpretation which the courts of. Connecticut have put upon their own statute. Waterman v. A. & S. Mfg. Co., 55 Conn. 554, 576; Hatch v. Spofford, 24 id. 432.
In England the same interpretation has been adopted. Lafned v. Ruddock, 13 C. B. 813. In this State the rule has long been settled to the same effect. Ruggles v. Keeler, 3 Johns. 263, 264; Alcott v. Tioga Railroad Co., 20 N. Y. 210, 221; Moloney v. Tilton, 22 Misc. Rep. 682, 691.
In Ruggles v. Keeler, supra, Kent, Ch. J., said: “ Whether the defendant be a resident of this state, and only absent for a time or whether he resides altogether out of the state, is immaterial. He is equally within the proviso. If the cause of action arose out of the state, it is sufficient to save the statute from running in favor of the party to be charged, until he comes within our jurisdiction. This has been the uniform construction of the English statutes, which also speak of the return from beyond the seas of the party so ■absent. The word ‘ return ’ has never been construed to confine the proviso to Englishmen, who went abroad occasionally. The exception has been considered as general, and extending equally to foreigners who reside always abroad.”
In Moloney v. Tilton, 22 Misc. Rep. 682, 691, Beekman, J., said: “ The defendant, has also pleaded the Statute of Limitations. The evidence, however, shows that he was actually residing out of the state at the time of his purchase of the *502property, and has continued to do so down to the present time. The plea is, therefore, ineffectual as a har to this action.”
Applying the rule of construction discussed in the cases referred to above, it is apparent that, if the present, action had been instituted in the State of Connecticut, it could not be held to be barred by .the 'Statute of Limitations of that State. The defendants have never been residents of the ■State of Connecticut since the cause of action accrued and have never since been within the jurisdiction of that State within the meaning of the statute. Under section 390a of the Code of Civil Procedure, the same periods of limitation which prevail in Connecticut are to be applied to an action instituted in this 'State upon a cause of action arising in Connecticut.
In Alcott v. Tioga Railroad Company, supra, Denio, J., said, in discussing a similar statute of this State: “ It cannot be doubted but that it was the general object of the statute of limitations to save the remedy of the creditor in all cases where he was prevented from prosecuting the debtor in our courts, in consequence of the absence of the latter from the State.”
The learned court below seems to have felt justified in ignoring the exception contained in section 1125 because, if effect were given to it, no period of limitation would exist while the defendants remained outside of the State ‘ of Connecticut.
This consequence is no reason for ignoring the plain provisions of the Connecticut statute. Statutes of Limitations are to be construed and applied “ according to the exact and specific language of the enactments, and not upon any supposed general abstract principles of equity.” Hatch v. Spofford, 24 Conn. 432, 438. The common law recognizes no period of limitation and, unless the statute prescribes a period of limitation, none exists.
The statute does provide a period of limitation; but, in accordance with the construction very generally applied to all similar statutes,, the period does not commence to run until the plaintiff is in a position to prosecute his remedy *503against the defendant in the jurisdiction where the cause of action arose.
It is our opinion, therefore, that the learned court below was in error in holding that the present action was barred by the Statute of Limitations.
It is also claimed by the defendants that the Municipal Court in which the present action was instituted was without jurisdiction of the subject-matter thereof. This contention is based upon the claim that the present action is upon a “ special bail bond ” which is an instrument made under the special provisions of the State and court in which it is given and that, therefore, action upon it must be brought in the same jurisdiction. The rule contended for has no application to this case. The statute distinctly confers jurisdiction upon the Municipal Court of the city of Hew York.
Section 1, subdivision 3, of the Municipal Court Act expressly provides that the Municipal Court has jurisdiction over “ an action upon a surety bond or undertaking in any court where the amount claimed in the .summons does not exceed the sum of five hundred dollars, exclusive of interest and costs.”
The fact that the instrument upon which this action is brought is referred to in the State of Connecticut as a “ special bail bond ” is immaterial. It is a “ surety bond or undertaking ” within the meaning of subdivision 3 of section 1 of the Municipal Court Act, and an action based upon it is, therefore, within the jurisdiction of that court.
The cause of action set forth in the complaint not being barred by the Statute of Limitations and being within the jurisdiction of the Municipal Court, it follows that the judgment appealed"from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Bijub, J., concurs.